Citation Nr: 1222921	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  08-26 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to a higher initial rating for ischemic heart disease, in excess of 10 percent from May 27, 2005, and in excess of 60 percent from June 12, 2008.  

2.  Entitlement to a higher initial rating for glaucoma, in excess of 0 percent from May 27, 2005, and in excess of 10 percent from June 12, 2008.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the Appellant, served on active duty from November 1968 to June 1970.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a September 2006 rating decision of the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for glaucoma and assigned an initial noncompensable (0 percent) rating from August 22, 2000, and granted service connection for ischemic heart disease and assigned an initial noncompensable (0 percent) rating from May 27, 2005.   

During the appeal, an April 2009 rating decision granted a staged rating of 10 percent for glaucoma for the period starting June 12, 2008 (although the code sheet accompanying the rating decision does not reflect that the 10 percent stage has been entered), and granted a staged rating of 30 percent for ischemic heart disease for the period beginning June 12, 2008.  In a subsequent rating decision dated in February 2012, the RO granted a 10 percent rating for ischemic heart disease for the early stage prior to May 27, 2005, and granted a higher 60 percent rating for the period from June 12, 2008.  As these ratings are less than the maximum under the applicable criteria, the claims remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  During the remand, the RO should review the April 2009 rating decision and accompanying code sheet and pay information to ensure the 10 percent staged rating for glaucoma for the period from June 12, 2008 that was granted in the April 2009 rating decision has been properly entered and recognized for payment purposes. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC).


REMAND

The record shows that in the substantive appeal (on a VA Form 9) that was received in September 2008, the Veteran requested to attend a video-conference Board hearing.  He repeated this request in correspondence received by VA in May 2010.  To date, he has not been afforded a Board hearing on appeal.  As such, the claims must be returned to the RO so that such a hearing may be scheduled.  

Accordingly, the issues of initial ratings for ischemic heart disease and glaucoma are REMANDED for the following action:

The Veteran should be scheduled for a videoconference Board hearing at the RO.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


